
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 605
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Ms. Roybal-Allard
			 (for herself, Ms. Lee of California,
			 Mrs. Lowey,
			 Mr. Jackson of Illinois,
			 Mr. Moran,
			 Mr. McGovern,
			 Ms. Richardson,
			 Mrs. Napolitano,
			 Mr. Farr, Mr. Baca, Mr.
			 Waxman, Mrs. Capps,
			 Mr. Gonzalez,
			 Mr. Olver,
			 Mr. Filner,
			 Ms. Matsui,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mrs. Christensen, and
			 Ms. DeLauro) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Health Week.
	
	
		Whereas the week of April 2, 2012, through April 8, 2012,
			 is National Public Health Week, and the theme for 2012 is A Healthier
			 America Begins Today: Join the Movement;
		Whereas since 1995, public health organizations have used
			 National Public Health Week to educate the public, policymakers, and public
			 health professionals about issues that are important to improving the health of
			 the people of the United States;
		Whereas preventing diseases and injuries is critical to
			 helping people live longer, healthier lives while managing health-related
			 costs;
		Whereas chronic diseases such as heart disease, cancer and
			 diabetes are responsible for millions of premature deaths and cause Americans
			 to miss 2.5 billion days of work each year, resulting in lost productivity
			 totaling more than $1 trillion;
		Whereas currently, people in the United States are living
			 78 years on average, but only 69 of these years are spent in good
			 health;
		Whereas despite providing some of the world’s best health
			 care, the United States still ranks below many countries in life expectancy,
			 infant mortality, and many other indicators of healthy life;
		Whereas studies have shown that small strategic
			 investments in prevention could result in significant savings in health care
			 costs; and
		Whereas in communities across the United States, more
			 people are changing the way they care for their health by avoiding tobacco use,
			 eating healthier, becoming more physically active, and preventing unintentional
			 injuries at home and in the workplace: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Public Health Week;
			(2)recognizes the
			 efforts of public health professionals, the Federal Government, States,
			 municipalities, local communities, and every person in the United States in
			 preventing disease and injury;
			(3)recognizes the
			 role of public health in improving the health of people in the United States;
			(4)encourages
			 increased efforts and resources to improve the health of people in the United
			 States through—
				(A)interventions to
			 promote community health and prevent disease and injury; and
				(B)strengthening of
			 the public health system of the United States; and
				(5)encourages the
			 people of the United States to learn about the role of the public health system
			 in improving health in the United States.
			
